Title: From John Adams to Boston Patriot, 16 September 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, September 16, 1809.
				
				Amsterdam, January 14th, 1781—wrote to Congress: “In an excursion which I have lately made
through the principal cities of this province, that is, Haerlem, Leyden, the Hague, Delph and Rotterdam, I have
had an opportunity of perceiving, that there is a spirit of
resentment against the English, very general among the
people—Notwithstanding this, every thing is so artfully
retarded; The Manifesto, the Letters of Marque, and above
all the decision of the Court of Justice of Holland is so
studiously delayed, while the English are making such
vast depredations upon the defenceless merchant vessels
of the Dutch, that I cannot yet be sure that war is decided.
The Councils of the Prince, united with those of the proprietors of the British funds, and the distresses of merchants, may yet induce the republic against the general
sense of the nation, to sue for a dishonorable peace.I have, however, since my return, received a letter
from the Hague of last Friday, from Mr. Dumas, which
informs me, that a letter is received from the Plenipotentiaries at Petersburg, dated the 19th of December, announcing, that the Empress of Russia was well satisfied
with all that had passed; that she had seen the two last
memorials presented by Sir Joseph Yorke to their High
Mightinesses; and that she had more indignation than
surprise at the sight of them. It may be doubted, however, whether this is not a mistake, as the memorial was
dated the 12th, and the letter of the ministers the 19th;
that the signature was to be on the 23d—after which,
those ministers were to display the characters of ambassadors extraordinary; that they would forthwith dispatch
another express with the convention signed. This express
is now expected every moment; and as soon as it arrives
their High Mightinesses will publish their manifesto. This
little delay is said to be a pure formality. In the mean
time they resolved on the 12th of this month to distribute
Letters of Marque to privateers, and orders to the ships of
state, to seize every thing they can belonging to the English.”Notwithstanding this, there are no privateers ready; and I fear there are fewer ships of war ready than there
ought to be.  It will be long before the Dutch can do
any great things, and they must suffer very severely.
Such are the effects of blind and mistaken policy. (This
might have been better expressed, by saying, Such are the
effects of depending on the protection of the British navy.)
War, is so new and so terrible a thing to this people;
they are so divided in sentiments; their minds are so agitated with uncertainty, irresolution and apprehension, that
there is as yet no possibility of borrowing any money. I
must, therefore, repeat the request, that congress would
not think of drawing for any more, until they receive
certain advices from me that there is some in hand.January 15, 1781—wrote to Congress: “The Prince
on the 26th of December, made a proposition to the States
General, in substance, That his Most Serene Highness had
already communicated the last year to the respective provinces his advice to equip fifty or sixty vessels of war, and
to augment the land forces to fifty or sixty thousand men;
to put the frontier places in a good state of defence; and
to provide necessary magazines of warlike stores, to the
end, to be in a condition to defend the lawful rights of the republic—That his Most Serene Highness had seen with
satisfaction, that as far as respected the marine it has
been made better in some degree; and that he flattered
himself that the states of all the provinces would reinforce
it for the ensuing year, with redoubled zeal, since they
could not be too much upon their guard in the present
conjuncture; that it was equally necessary to put the republic in a convenient state of defence on the land side;
and that he hoped they would at this day think seriously
of it; that they would augment the fortifications, and
supply the magazines, since if they failed in this, his Most
Serene Highness would not be responsible for the events,
&c.The States General, after having thanked the Stadtholder for his assiduous zeal, and solicitude to maintain the
republic in the engagement of its liberty and independence, resolved, ‘That the proposition of his Most Serene Highness should be communicated to the respective
provinces; and that it should be represented to them, that
his Most Serene Highness, animated with the purest love
of his country, insists, with reason, at this day, when the
danger is immediate, and war appears inevitable, upon
the necessity of making unanimous efforts to the end to
resist this danger, and to preserve the republic by joining
courage to prudence, that the maritime forces of the republic are not yet sufficient to protect the commerce, the source
of the well being of the public, in all its branches; and to
ensure from all invasion the possessions of the republic, both
in the East and West-Indies; that therefore, their High
Mightinesses, think themselves under obligation to pray
the members of the union, in a manner the most friendly
and the most pressing, to fix their attention as soon as
possible upon these objects, and to accomplish them with
vigour, since the storm which approaches at sea, may easily,
by a sudden revolution, discharge itself upon the continent; so that an augmentation of land forces is as indispensably necessary as the armament by sea—That from
these motives, their High Mightinesses assure themselves,
that since there no longer remains for the republic a choice
between peace and war, the respective members of the
union will endeavour, as far as possible to defend their
country, and all that is dear to them, by acting with unanimity, courage and candour.’”1781, January 15th—wrote to Congress: “The following is the declaration of the States General of their accession to the armed neutrality.DECLARATION.Their High Mightinesses, the States General of the United Provinces of the low countries, having had nothing
more at heart since the commencement of the present
war; and having desired nothing more earnestly, than
to observe invariably, the most strict, and the most perfect
neutrality, between the belligerent powers, and to fulfil
at the same time their essential and indispensable obligations, by granting a convenient protection to the commerce and the navigation of their subjects, and by maintaining and defending the rights and liberties of their
neutral flag, have learned with the highest satisfaction,
that her Majesty, the Empress of all the Russias, constantly animated with noble and generous sentiments, which
must transmit to the latest posterity the immortal lustre
and renown of her glorious reign, has thought fit to declare to the belligerent powers, “That being in the intention to observe, during the present war, the most exact
impartiality, she is determined to maintain, by all the
means the most efficacious, the honour of the Russian flag,
as well as the safety of the commerce and the navigation
of her subjects, and not to suffer any of the belligerent
 powers to give them any interruption. The sentiments
and views of their High Mightinesses answer perfectly, and
are entirely conformable to the principles which make
the basis of the declaration of her Imperial Majesty; and
they consequently do not hesitate to lay open, after her
example to the belligerent powers, the same principles
which they are determined to follow, and to maintain in
concert with her Imperial Majesty—to wit:1. That neutral vessels may freely navigate from port
to port, and upon the coasts of the powers at war.2. That the effects, belonging to subjects of the powers
at war, shall be free upon neutral vessels, excepting only
merchandizes of contraband.3. That, with regard to contraband, their High Mightinesses adhere to what is stipulated by the treaties concluded between them and the belligerent powers; and more
expressly by the sixth article of the treaty of Marine, with
the Crown of Spain, of the 17th of December, 1650—the
third article of the treaty of Marine with the Crown of
England of the first of December, 1674—and the 16th
article of the treaty of commerce and navigation, and of
marine with the Crown of France, of the first of December, 1739, for twenty-five years—The dispositions and determinations, of which treaties in their full extent, relative
to merchandizes of contraband, their High Mightinesses consider as entirely founded in natural equity and the law
of nations.4. That no place shall be adjudged blockaded, but
when ships of war stationed in the neighbourhood shall hinder, that no vessel can enter without an evident danger.5. That these principles shall serve as rules to judge of
the lawfulness or unlawfulness of prizes.As these principles form and constitute the universal
rights of neutral powers; and as they are moreover confirmed by treaties which can never be lawfully annulled
or altered, or suspended by a common act and reciprocal
consent of the contracting parties, their High Mightinesses
flatter themselves, that the belligerent powers will acknowledge and respect the justice of them, by giving no
obstruction to the commerce of the subjects of their High
Mightinesses, and by not troubling them, in the free enjoyment of rights, the propriety of which cannot be contested to the flag of neutral and independent power.1781, January 15th—wrote to Congress: “Zealand is
still endeavouring to divert the republic from its interest
and its duty; to embarrass its operations, and involve it
in disgrace and ruin.The directors of the company of Commerce, that of
Insurance, and a great number of merchants, established
at Middleburg in Zealand, have presented a petition to
the States General, to supplicate their High Mightinesses, to
try again the way of negociation—to endeavor to prevent
by this means the damages with which the subjects of the
republic are still threatened by a war with England; and
to come to a friendly accommodation. This petition has
been supported by a resolution of the states of Zealand,
transmitted to the assembly of the States General: But it
is said, that this petition has been rendered commissorial,
and will not be taken into consideration, unless the English should make some propositions of peace.The state of the marine of this republic, during the
year 1781, as it has been proposed by the petition of the
council of state, is of two vessels of 70 guns, and 550
men; nine of 60 guns and 450 men; fifteen of 50 guns
and 300 men; two of forty guns and 270 men; one of forty
guns and 250 men; fourteen of thirty-six guns and 230 men;
thirteen of twenty guns and 150 men; five sloops; one hospital ship; four packet boats; twelve large armed vessels;
sixteen smaller—making in the whole ninety-four ships
and 18490 men.”1781, January 15—wrote again to Congress: ”Congress will not expect me to write of peace at this time,
when the flames of war are spreading far and wide with
more rapidity than ever: and I have no comfortable
tidings on the subject of money. In the first place I believe there is not so much money here as the world imagines; and in the next place those who have what there
is, have now no confidence in any nation or individual.
All credit seems at a stand—The republic will want a
loan; the northern neutral powers will want loans; and
even a loan will be wanted to support the credit of a
number of houses in the mercantile way which are affected by the violent and sudden revolution of the times,
and by the piratical depredations of the English.—I hope
therefore, that Congress will not venture to draw here,
until they have certain information that they may draw
with safety.”Amsterdam, January 16, 1781—wrote to the board of
war of the Massachusetts: “There are three persons in
the mercantile way, Mr. Sigourney, Mr. Ingraham, and
Mr. Bromfield, who are now in this city, and propose to
reside and establish a mercantile house here. These
gentlemen are very well known in the Massachusetts:
and therefore it is unnecessary for me to say any thing concerning their characters. They have travelled a good
deal in Europe, and I believe have been constantly in
pursuit of business and useful information in the commercial line. Their design of residing here, as it is well approved, may be very useful both to this country and to
ours, by facilitating a communication and commerce advantageous to both. Perhaps they may execute any
commission from the Honorable Board more to their satisfaction than a stranger. I cannot therefore, especially as
these are the first who have conceived such a design here,
but recommend them to the favourable attention of the
Board.”Amsterdam, January 18th, 1781—wrote to Mr. Dana, at
Paris: “Yesterday I had the pleasure of your’s of the
7th.—Both the packets came safe, and in good order. As
to “a secret address,” you may direct, under cover, A
Madame La Veuve du Monsier Henry Schorn, op de
Agterburgwall by de Hoogstraat Amsterdam.It is not possible to suppress all suspicions after the conversation you heard; but your own coolness and judgment will be sufficient without any hint from me, to be
cautious of mentioning those suspicions, until evidence
shall appear.
The newspapers, for a year from the time of subscription, which was in the spring, are all paid for. It is not
worth while to subscribe anew for the Gazette de France,
nor for more than one foreign Gazette. As I take the
English papers here, at a most horrid expense, I wish you
would pay Mr. Genet, and let me know the amount.
My most cordial respects to that gentleman, for whom
I have the highest esteem. I think you may depend on
his friendship and sincerity. My respects also to Dr.
Folke, and thanks for the newspapers. I have conceived
a great esteem for that young gentleman. Mr. Edwards
is gone to France. I shall get published the contents of
his newspapers.This nation can hardly yet believe that the English are,
or will be, at war with them: instead of depending upon
themselves, they now look up to Russia and the northern
powers: if these should fail them, which I think, however,
they cannot, I know not what would be the consequence.
But I shall never get a single ducat, until it is decided
whether the neutral union will support the republic. Every party and almost every man is afraid to do the least
thing, of which England can complain, or about which
she can make a noise, lest the blame of involving the
country in war should be thrown upon them. What I
shall do, I know not. Congress draws upon me; but I
shall have no resource to pay a farthing but from Dr.
Franklin. If that fails me, I am undone. I wish our
countrymen would assume courage enough to augment
the taxes upon themselves, and reduce the needless expenses, so as to do without succors which are unattainable.—At least, I think nothing will ever be done here,
until a treaty is concluded between the two republics.
There are a million jealousies about the Scheld; about
trade with the Emperor’s dominions; about the succession of the empire; or rather about another election in
the house of Austria, &c. &c. &c. Individuals dare
nothing in this country, nor indeed in any other part of
Europe, until the countenance of government is given.
A treaty with this country is so great a work, that it
would require time, and this is said not to be the proper
time to talk about it.”I have transcribed this letter to Mr. Dana at full length,
for several reasons.1. For the sake of explaining a very frivolous circumstance which has been dignified by an insertion and misrepresentation in history, I mean my first private lodgings
after I left the City Hotel, in Amsterdam.On my journey from Paris to Nantes, in order to embark for America in the frigate Alliance, in the spring of
1779, I met upon the road a gentleman in a post chaise,
whose dress, air and countenance indicated an American:
He stopped his own postillion and mine, and stepping out
of his carriage, asked me, very politely apologizing for his
freedom, whether my name was Adams? Upon my
answer in the affirmative, he said he was very glad to see
me, though he was very sorry I was leaving Paris, for he
had letters for me, and had depended very much upon
me for assistance in his enterprize. He produced me several letters, particularly one from Mr. Edward Rutledge,
and another from Mr. Arthur Middleton, of South-Carolina. I had served in Congress, for years, with both
these gentlemen: the former had been with Dr. Franklin
and me, to meet lord Howe, in 1776, on Staten Island,
and was afterwards Governor of South-Carolina: the
latter was the son of Mr. Middleton, whom we chose for
President of Congress, in 1774, after President Randolph
retired to his chair of Speaker of the House of Burgesses in
Virginia. Both these gentlemen were among the most
respectable characters in the state of South-Carolina, and
both in their letters recommended Commodore Gillon to
me, in the warmest terms, as a gentleman of talents and
address, in whom they had the most perfect confidence,
and requesting me to assist him with my advice and countenance in his business, which they explained to me to be
to purchase and equip a fleet of frigates for the state of
South Carolina. When I returned to Paris, in 1780,
the Commodore came often to visit me, but returned to
Holland some months before I made my journey to that
country. When I arrived at Amsterdam, I went to the
Hotel de Ville, the city tavern, and there resided some
time; but finding it the resort of all nations and languages, and among the rest, of many Englishmen, I wrote to
Commodore Gillon, who knew the city, to procure me
convenient apartments in some respectable private house,
where I might be more removed from the observation of
spies. Gillon consulted his friends, and particularly Burgomaster Hooft, the most respectable friend of America
in the city, who advised him to the house of Madame
Schorn, a relation of the Burgomaster, represented as a
worthy but unfortunate woman, of sixty or seventy years
of age.—Gillon was pleased with this, because the house
was next door to his own lodgings, and he wished to have
me near him as much as I wished to have him near me,
that I might avail myself of his society, which was very
agreeable, and especially of his knowledge of the language,
the people, the city, and the country. I found my apartments decent and convenient for my little family, which
consisted of myself, my two little sons, and a single servant. My accommodations were very good, my table
well served, and we were treated by all the family with
great respect & attention. I was visited there by Burgomaster Hooft, Mr. Van Berckel, Mr. Visher, another
pensionary, the Messieurs Crommelines, the Van Stapherts,
Mr. De Neufville, Mr. Bicker, Mr. Hodgshon, and many
others of the wealthiest and most respectable people of the
place. I understood the lady to be a widow, and it was
a long time before I learned that she had a husband, who
had been a merchant in good business and credit, but had
failed, and became intemperate. He had, however, some
employment which kept him from home, except in the
night, so that I never saw him. He fell sick, was brought
home, and died in a few days, and was buried, without
my ever seeing him. It was but a very little time before
I left these lodgings that I ever heard a lisp of any objection to them. Then I was told that there were some remarks among the Dutch, and some whisperings among
the Americans in town, that Mr. Adams was in too obscure lodgings. As I had reason to believe that this notion had been put in circulation by the English spies, I
cared not for their nonsensical tittle tattle, and would not
quit my quarters till some time afterwards, I removed to
Leyden for the sake of the education of my children.2. For the sake of explaining the character of Mr.
Genet. This gentleman was Premier Commis in the office of Interpreters, under the Count de Vergennes, or in
English phrase, an under Secretary of State in the office of
foreign affairs. He spoke the English language with
great propriety and facility; was a man of letters, and
an excellent writer; a zealous advocate for America,
and very friendly to all Americans. He conducted the
Mercure de France, in which he published many little
speculations for me; and indeed himself and his whole
family were always very civil and friendly to me. He
was the father to Mr. Genet, the minister plenipotentiary
from the French republic to the United States, who has
been so much celebrated in this country, has married
into one of our most illustrious families, and still resides
here.1781, January 18—wrote to Dr. Franklin: “I am
much obliged to you for the news; but as I think with
you, there are circumstances in it which are very suspicious, I shall not dare to make use of it.—There is, however, authentic intelligence which is very comfortable.
I take the handbill, &c. to be sheer fabrication, for the
purpose of frightening Clinton, Cornwallis and Leslie. I
am sorry that our countrymen imitate their enemies in
this dirty trick of lying. It is ever considered as a proof
of weakness, and never answers a good end. In this instance indeed it might do good, if it should give a hint
to our allies to adopt such a measure.The States General resolved, last Friday, to grant letters
of marque, and yesterday they were given out. The
manifesto waits for the courier from Petersburg. The
Dutch look up to Russia, or rather to the neutral union,
more than they ought; for though I hope they will be
supported by the maritime powers, yet they are able, and
I wish they were willing to depend more upon themselves.When shall we see the unravelling of this great plot? It will be a spectacle indeed, if nine or ten nations should be
at war at once, with one. At present I do not see how it
can be avoided. The English have been so decided, as
usual, and have committed the dignity of the crown, and
the pride of the nation, so far, that I do not see how they
can rescind, and the neutral confederacy are on the other
hand so far pledged, that there is no retreat. If the power of Great Britain can rise superior to all this, her pretended omnipotence will no longer be thought an hyperbole.”1781, January 18—wrote to Mr. Arnold Henry Dohrman, at Lisbon: “I have the honor to transmit you a
letter from the honorable the committee of Congress for
foreign affairs, with a resolution of Congress of the 21st of
June last, appointing you Agent for the United States of
America, in the kingdom of Portugal, for the transaction of such affairs of the United States as may be committed to your direction. As, by the misfortunes of Mr.
Laurens, I am at present fixed in this place, I shall be particularly happy in your correspondence.”
				
					John Adams.
				
				
			